DETAILED ACTION
Response to Amendment
The Amendment filed January 26, 2021 has been entered. Claims 1 and 3 – 12 are pending in the application with claim 2 being cancelled. The amendment to the claims have overcome the claim objections set forth in the last Non-Final Action mailed October 26, 2020.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in ITALY on July 24, 2015. It is noted, however, that applicant has not filed a certified copy of one of the applications IT102015000038073 as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “an auxiliary outlet” for axial compressor in claim 1 must be shown or canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
Claim Objections
Claims 8, 11 and 12 objected to because of the following informalities.  Appropriate correction is required.
Claims 8 and 11 recites an improper status identifier. See MPEP 714, in particular, see 37 CFR 1.121(c).
Claim 12 is objected to for being dependent on claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 3 – 12
Claim 1 recites the limitation “the first fluid and the second fluid being different fluids” in line 17. It is unclear from the originally filed specification as to what constitutes the phrase “different” for the limitation of “different fluids”. By stating that the first and second fluids are different, does it mean:
(a) the two fluids are of different kinds/types, i.e. for instance, one being “fluid X (say propane)” and another being “fluid Y (not propane)”;
(b) the two fluids being of the same type (say “fluid X”) but at different thermodynamic conditions, i.e., for instance “fluid X” being at first temperature and pressure (T1, P1) and “fluid X” being at second temperature and pressure (T2, P2);
(c) the two fluids being different in a sense that the fluids enter at different inlets, i.e., for instance “first fluid” being a fluid that enters at a first inlet and “second fluid” being a fluid that enters at a second inlet;
(d) the two fluids being different in a sense that one fluid (“fluid X”) is in liquid form and another fluid (“fluid X”) being in a gaseous form.
For examination purposes, this limitation is interpreted either to mean (b) and/or (c).
Claims 3 – 12 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 4,698,080 – herein after Gray) in view of Rene, Strub (GB 1515348 - herein after Rene) further in view of Alban (US 2012/0164005 – herein after Alban) and Miura et al. (US 5,062,766 – herein after Miura).
In reference to claim 1, Gray teaches an LNG plant (in fig. 1: liquefied natural gas plant), comprising a compression train (train comprising of multistage compressor 12 and turbine driver 14), the compression train comprising: 
an engine (14: turbine driver) and a compressor (12: multistage compressor) driven by the engine,
wherein the compressor (12) is a multi-stage compressor (see col. 5, line 38; i.e. compressor with low, intermediate and high stages);
at least the compression stages of the compressor (12) being housed in a single case (as seen in disclosed figure); the compressor (12) comprising: 
a main inlet (46) arranged upstream of the first stage (low pressure stage), 
a main outlet (16) arranged downstream of the second stage (high pressure stage), and 
an auxiliary inlet (36) arranged downstream of the first stage and upstream of the second stage, 
wherein the compressor (12) is configured so that a flow of a first fluid (propane refrigerant at lowest pressure and temperature; col. 5, lines 63-65) to be compressed enters the compressor through the main inlet (46), and a flow of a second fluid (evaporated portion of the propane refrigerant; see col. 5, lines 55-57) to be compressed enters the compressor through the auxiliary inlet (36) and is redirected from a substantially radial direction (vertical direction) to a substantially axial direction (horizontal direction) through the main outlet (16), the first fluid and the second fluid being different fluids (see 112b above for interpretation: for (b), the first fluid = propane refrigerant at lowest pressure and temperature and the second fluid = evaporated portion of the propane refrigerant at another pressure and temperature, thus the fluids being different; for (c), the first fluid = fluid entering through main inlet 46 and the second fluid = fluid entering through auxiliary inlet 36);
wherein the LNG plant (in fig. 1) further comprises a further compression train (train comprising of methane compressor 118 with turbine driver 120 or train comprising of multistage compressor 50 with turbine driver 52), comprising a further engine (120 or 52) and a further compressor (118 or 50) driven by the further engine; wherein the further compressor (118 or 50) being housed inside one case
Gray teaches the compressor (12) being a multistage compressor in the compressor train.
Gray remains silent on the multistage compressor being an axial compressor.
However, Rene teaches an axial compressor (in fig.1), wherein the axial compressor comprising a first set of axial compression stages (stage A) and a second set of axial compression stages (stage C) arranged downstream the first set of axial compression stages and housed in a single case (3); the compressor (12) comprising: a main inlet (4) arranged upstream the first set of axial compression stages, a main outlet (5) arranged downstream the second set of axial compression stages, and an auxiliary inlet (30/44) arranged downstream the first set of axial compression stages and upstream the second set of axial compression stages, wherein the compressor is configured so that a flow of a first fluid (fluid entering via 4) to be compressed enters the compressor through the main inlet (4), and a flow of a second fluid (fluid entering via 30/44) to be compressed enters the compressor through the auxiliary inlet (30/44) and is redirected from a substantially radial direction to a substantially axial direction through the main outlet (5).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic multistage compressor (12) in the plant of Gray with the axial multistage compressor of Rene in order to obtain the predictable result of compressing the fluid in the plant at desired pressure ratio in Gray
Gray, as modified by Rene, remains silent on the axial compressor also having an auxiliary outlet.
However, Alban teaches a motor-compressor unit, wherein (see ¶40) an auxiliary outlet (outlet coupled to cooling duct 7) is provided to tap some partially compressed gas downstream of the first row of blades (12) and upstream of the second row of blades (13) {as seen in fig. 1} in order to cool the drive source (motor 3). Alban further discloses (¶69) that the invention disclosed could equally applied to axial compressors. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an auxiliary outlet as taught by Alban in the axial compressor of Rene in the modified plant of Gray for the purpose of tapping some partially compressed gas downstream of the first row of blades in order to cool the drive source, as recognized by Alban above.
Therefore, Gray, as modified by Rene and Alban, teaches the LNG plant with the axial compressor that comprises: a main inlet (46 of Gray coupled to 4 in Rene) arranged upstream the first set of axial compression stages, a main outlet (16 of Gray coupled to 5 in Rene) arranged downstream the second set of axial compression stages, and an auxiliary inlet (36 of Gray coupled to 30/44 in Rene) and an auxiliary outlet (added between 46 and 36 in Gray or between 4 and 30/44 in Rene using teaching of Alban) arranged downstream the first set of axial compression stages and upstream the second set of axial compression stages, wherein the compressor is configured so that a flow of a first fluid (Gray: propane refrigerant at lowest pressure and temperature; col. a flow of a second fluid (Gray: evaporated portion of the propane refrigerant; see col. 5, lines 55-57) to be compressed enters the compressor through the auxiliary inlet (Gray; 36) and is redirected from a substantially radial direction (vertical direction) to a substantially axial direction (horizontal direction) through the main outlet (5; of Rene), the first fluid and the second fluid being different fluids (see 112b above for interpretation: for (b), the first fluid = propane refrigerant at lowest pressure and temperature and the second fluid = evaporated portion of the propane refrigerant at another pressure and temperature, thus the fluids being different; for (c), the first fluid = fluid entering through main inlet 46 and the second fluid = fluid entering through auxiliary inlet 36).
Gray teaches the methane compressor (118) or multistage compressor (50) being of the multistage type in the further compressor train.
Gray remains silent on the further compressor (118) or multistage compressor (50) being a centrifugal compressor.
However, Miura teaches a centrifugal compressor (in fig. 1), wherein the centrifugal compressor comprises: 
a first set of impellers (4A, 4B) and a second set of impellers (11A-11C) arranged downstream (see Col. 5, lines 42-68) or upstream of the first set of impellers, 
being unshrouded centrifugal impellers (see col. 4, lines 37-39) and the impellers of the second set (11A-11C) being shrouded centrifugal impellers (though not explicitly disclosed, but shown schematically {in similar fashion as shown in fig. 4 of the instant application by the applicant} by “dark/bolded” vertical lines on left and right sides each impeller of the second set 11A-11C in fig. 1),
at least the impellers of the first set and of the second set being housed inside one case (1); and 
the impellers of the first set and of the second set being coupled to each other through mechanical connections (as seen in the fig. 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute one or all generic methane compressors (118) and/or generic multistage compressors (50) in the plant of Gray with the centrifugal compressor of Miura in order to obtain the predictable result of compressing the fluid in the plant at desired pressure ratio in Gray. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 3, Gray teaches the LNG plant, wherein the engine (14) is an electric motor or a steam turbine or a gas turbine (14 is a turbine driver; this turbine can be embodied as a gas turbine).
In reference to claim 4, Gray teaches
In reference to claim 5, Gray teaches the LNG plant, 
wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, 
and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress methane, 
the plant further comprising a third compression train (train comprising of multistage compressor 50 with turbine driver 52) arranged to compress ethylene or ethane; 
the first compression train, the second compression train and the third compression train configured to cooperatively to liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
In reference to claim 6, Gray teaches the LNG plant, 
wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, 
and said further compression train (train comprising of multistage compressor 50 with turbine driver 52) is a second compression train arranged to compress ethylene or ethane, 
a third compression train (train comprising of methane compressor 118 with turbine driver 120) arranged to compress methane; 
the first compression train, the second compression train and the third compression train configured to cooperatively liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
In reference to claim 7, Gray, as modified, teaches the LNG plant, wherein the third compression train (train comprising of multistage compressor 50 with turbine driver 52) comprises at least one centrifugal compressor (of Miura).
In reference to claim 8, Gray, as modified, teaches the LNG plant, wherein said at least one centrifugal compressor (of Miura) of said third compression train comprises (as stated above in claim 1 under the teaching of Miura) a first set of impellers and a second set of impellers arranged downstream or upstream of the first set of impellers; the impellers of the first set of said at least one centrifugal compressor of said third compression train are centrifugal and unshrouded; the impellers of the second set of said at least one centrifugal compressor of said third compression train are being centrifugal and shrouded; in said at least one centrifugal compressor of said third compression train, at least the impellers of the first set and of the second set are housed inside one case
In reference to claim 9, Gray teaches the LNG plant, wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress mixed refrigerant (in this train, methane is a refrigerant; different gaseous phases of methane, i.e. from lines 112, 104, 96, are mixed and compressed by compressors 118), the first compression train and the second compression train configured to cooperatively liquefy a flow of gaseous natural gas into a flow of liquid natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
Claims 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Rene further in view of Alban, Miura and McCarthy, Keith (US 2016/0109179 – herein after McCarthy).
In reference to claim 10, Gray teaches the LNG plant, wherein (as seen in the disclosed figure) said compression train (train comprising of multistage compressor 12 and turbine driver 14) is a first compression train arranged to compress propane, and said further compression train (train comprising of methane compressor 118 with turbine driver 120) is a second compression train arranged to compress mixed refrigerant (in this train, methane is a refrigerant; different gaseous phases of methane, i.e. from lines 112, 104, 96, are mixed and compressed by compressors 118), the plant further comprising an additional compression train (train comprising of multistage compressor 50 with turbine driver 52) arranged to compress ethylene; the first compression train, the second compression train and the additional compression train cooperating to liquefy a flow of natural gas (see col. 1, lines 14-17 or see col. 5, lines 36-37 and col. 6, lines 55-57: feed gas entering in line 10 is in gaseous form and feed gas in line 86 is in liquid form).
Gray, as modified, teaches the LNG plant with the additional compression train (with compressor of Miura) compressing ethane.
Gray, as modified, remains silent on the additional compression train (with compressor of Miura) compressing nitrogen.
However, McCarthy teaches the LNG plant (see ¶2) with (see ¶51) multiple compression trains (208a-208c; fig. 2) and the process fluid compressed by compressor (15) can include nitrogen (¶31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the process fluid (ethane) of the third compression train in the modified plant of Gray (with compressor of Miura) with the nitrogen as taught by McCarthy in order to obtain the predictable result of the process fluid in third compression train playing a role to liquefy a flow of feed gas through lines 48 and 82. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
In reference to claim 11, Gray, as modified, teaches
In reference to claim 12, Gray, as modified, teaches the LNG plant, wherein said at least one centrifugal compressor (of Miura) of said additional compression train comprises (as stated above in claim 1 under the teaching of Miura) a first set of impellers and a second set of impellers arranged downstream or upstream of the first set of impellers; the impellers of the first set of said at least one centrifugal compressor of said additional compression train being centrifugal and unshrouded; the impellers of the second set of said at least one centrifugal compressor of said additional compression train being centrifugal and shrouded; in said at least one centrifugal compressor of said additional compression train, at least the impellers of the first set and of the second set are housed inside one case and coupled to each other through mechanical connections.
Response to Arguments
The arguments filed January 26, 2021 have been fully considered but they are not found to be persuasive. 
Argument 1 with respect to the drawing objection (see page 6): 
Examiner acknowledges that one of ordinary skill in the art would understand what an auxiliary outlet is. However, one of ordinary skill in the art would not understand as to where this auxiliary outlet is present in the axial compressor and/or how it is provided in the axial compressor shown in fig. 3. 
Figure 3, as presented, implies that the two fluids are being mixed. The claim also recites “the first fluid and the second fluid being different”. ¶33 of the specification discloses “When the types of working fluid are different, for example, a first working fluid 
Therefore, one of ordinary skill in the art would not understand, as to whether, for instance, the auxiliary outlet is downstream of “311” or downstream of “312”. Furthermore, is the provision of the auxiliary outlet such that it discharges all of the “first working fluid” or some of the “first working fluid”, while remaining being mixed with “the second working fluid”? 
Thus, the showing of “auxiliary outlet” is required or is necessary in the drawings for the understanding of the subject matter sought to be patented.
Argument 2 with respect to the limitation of “fluids being different” (see pages 7-8): See 112b rejection above. Since, the specification fails to recite what constitutes the fluids to be different, this argument is not found to be persuasive. 
Furthermore, the argument is also not persuasive because of the following reason. Applicant in claim 1 claims a compression train with an engine and a compressor. The compressor further comprising a main inlet, a main outlet, an auxiliary inlet and an auxiliary outlet. The compressor is further configured to pump a first fluid and a second fluid, wherein the first fluid and the second fluids being different fluids. Then, the applicant in dependent claims 5, 6, 9 and 10 recites that “the compression train” is arranged to compress “propane”. That means, the compressor of “the compression train” compresses “propane”. Thus, the first and second fluids is/are the same working fluid “propane” but at different thermodynamic conditions, i.e. at different pressure and/or temperature. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. These prior arts discloses a plant comprising of compression train(s) for producing liquefied natural gas.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746